Citation Nr: 1217579	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-24 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine (low back disability).

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

The Veteran initially appealed from the denial of service connection for PTSD, major depression, and a low back disability in the December 2005 rating decision.  However, in a Decision Review Officer (DRO) decision of which the Veteran was notified in December 2011, service connection was granted for PTSD.  The Board observes that the RO did not characterize the disability as included depression in the issue or on the rating code sheet.  Further, the Veteran's representative included service connection for depression as an issue on appeal in the March 2012 written brief presentation, although not in the previously submitted arguments.  See VA Form 646.  However, the body of the DRO decision explains that depression is included as a symptom of the PTSD and, therefore, service connection for PTSD "to include the claim for depression" had been granted.  As such, this was a full grant of the service connection claims for PTSD and depression, and they are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   

However, in a footnote to the March 2012 brief, the representative also asserted that the Veteran is entitled to a higher initial rating for the service-connected PTSD (with depression).  In particular, the Veteran has been assigned an initial rating of 30 percent for such disability, and he seeks a higher rating.  Accordingly, as discussed below, this issue must be remanded to the agency of original jurisdiction to comply with due process.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further consideration of this matter should take into account this paperless file.

The issue of an initial rating in excess of 30 percent for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran did not have a low back injury, symptomatology, or diagnosis during service; he has not had continuous symptomatology since service, or arthritis that manifested to a compensable degree within one year after discharge from service; and there is no competent evidence indicating that the currently diagnosed low back disability was incurred or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include arthritis, have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in September 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in August 2006, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This timing defect was cured by the subsequent readjudication of the Veteran's claim, to include in a November 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  No hearing was requested, and the Veteran has been afforded adequate notice. 

With regard to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  As the Veteran reported receiving disability benefits from the Social Security Administration (SSA), the RO requested copies of such records.  However, the SSA responded that such records had been destroyed, and any further efforts to obtain them would be futile.  The Veteran was notified of this fact.  There is no indication of any outstanding records that are necessary for a fair adjudication of the Veteran's claim.

In this regard, the Board notes that there appear to be outstanding VA treatment records, in that the Veteran reported treatment shortly before his August 2005 claim for service connection for low back disability, and an April 2010 VA problem list indicates that he was diagnosed with a low back disability in April 2003.  However, the VA treatment records in the claims file are dated from April 2005 forward.  Nevertheless, the Veteran has not been prejudiced by any possibly outstanding records.  Rather, the Veteran reported in his August 2005 claim that he was diagnosed with arthritis when he sought VA treatment shortly before filing the claim, which is consistent with the noted April 2003 diagnosis.  The current evidence documents a current low back disability, to include arthritis as shown by x-rays, as well as treatment for exacerbations of chronic low back pain.  However, the Veteran has not claimed to have had any prior symptoms (to include continuously since service), treatment, or diagnosis for the low back, or that any provider has told him that his current disability is related to service.  As such, there is no indication that any outstanding records would benefit the Veteran's claim. 

Similarly, no VA examination is necessary under the circumstances of this case.  As discussed below, there is no indication of any low back injury, symptomatology or treatment, or diagnosis during service.  The Veteran has also not claimed to have continuous low back symptomatology since service, and there is no indication of arthritis that manifested within one year following separation from service.  Further, there is no indication that the Veteran's currently diagnosed disability may be related to any incident, disease or injury during service (or to another service-connected disability).  As such, VA's duty to obtain a VA examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran filed a claim in August 2005 indicating that his low back recently "went out" on him, and that he sought VA treatment and was diagnosed with arthritis.  He has not reported any specific injury or symptoms during service, or any other reason that such condition may be related to service.  However, his representative asserted in a March 2012 brief that the Veteran was involved in combat activities including ducking and firing from cover, and that such activities led to the currently diagnosed low back disability.

The Board acknowledges that a Veteran's testimony may be sufficient to establish an in-service injury or incident where the evidence shows that he engaged in combat with the enemy, and the reported injury or incident is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, although the Veteran has reported participation in combat, this has not been verified, and it is not consistent with his assigned military occupational specialties, as shown by his military personnel records.  For example, his record of assignments shows that he served as a cargo checker, assistant document clerk, and document specialist for the 402nd Transportation Company while serving in Vietnam.  See also DD Form 214.  Rather, service connection for PTSD with depression was granted based on a fear of hostile, military, or terrorist activities based on his reported combat activities in a combat environment, pursuant to currently applicable regulations for PTSD.  See August 2011 VA examination.  

More significantly, the Veteran has not reported any low back injury or treatment during service, to include during any possible combat activities.  He also specifically denied "back trouble of any kind" during his June 1968 separation examination, although he reported many other conditions at that time.  This was the case even though the Veteran had reported recurrent back pain in his April 1966 pre-induction examination, and was noted to have a back injury that was not considered disabling at that time.  Further, the Veteran did not report any low back problems in a claim shortly after separation from service in November 1968, or in other claims over the years in March 2000, July 2000, December 2002, and June 2003.  As such, to the extent that the Veteran's representative contends that there was a specific low back injury or symptoms during service, such assertion is not credible because it is inconsistent with the other evidence of record.  It is also outweighed by such other evidence, which is more contemporaneous with the Veteran's service and was not made solely for the purposes of this appeal. 

In addition, the Veteran has not claimed to have been diagnosed with arthritis prior to 2003, to include within the year following separation from service, or to have had recurrent low back symptomatology continuously since service.  Rather, the Veteran first complained of a low back condition in his August 2005 claim, stating that his low back recently "went out" on him.  He has not reported any symptoms or treatment prior to that incident, either for the purposes of this appeal or otherwise.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  As noted above, the Veteran did not list a low back injury or disability as one of his problems in prior claims that were submitted in November 1968, March 2000, July 2000, December 2002, and June 2003.  Further, he was found to have full range of motion in all joints in a January 2001 VA general medical examination, and no low back problems were reported or diagnosed at that time.  Rather, VA records indicate that the Veteran was diagnosed with backache and degenerative changes in the back in April 2003.  See April 2010 problem list.  A June 2005 x-ray conducted by VA confirms such diagnosis, showing moderate degenerative changes in the lumbosacral spine, as well as mild scoliosis.  The Veteran was subsequently treated for chronic low back pain.

Finally, there is no medical evidence linking the Veteran's current low back disability to service, or indicating that such disability may be related to service.  As noted above, a VA examination is not warranted because there is no indication of a low back injury, symptoms, or diagnosis during service, within one year following service, or continuity of symptomatology since that time.  To the extent that the Veteran and his representative assert that the current low back disability was incurred or aggravated by service, they are not competent to testify as to such matter.  Rather, the question of etiology requires specialized knowledge, training, or experience due to the complex nature of the low back and degenerative disease, especially given that there is no evidence of continuity of symptomatology.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the preponderance of the evidence is against a finding that the Veteran had a chronic low back condition during service, or arthritis to a compensable degree within one year following service.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, the weight of the evidence does not demonstrate an in-service injury or low back symptomatology, continuous symptomatology since service, or a link between service and the current disability.  Accordingly, service connection is not warranted on a direct basis, to include based on continuity of symptomatology.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against service connection for a low back disability, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.


REMAND

As noted above, the AOJ assigned an initial rating of 30 percent for PTSD with depression in a DRO decision of which the Veteran was notified in December 2011.  Thereafter, in a March 2012 brief, the Veteran's representative asserted that a higher rating is warranted for such disability.  As this statement shows a dispute with the assigned rating and an intent to appeal, and it was received within one year after the initial unfavorable determination, it constitutes a valid and timely notice of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  As such, the Board has no discretion, and this issue must be remanded for the issuance of a Statement of the Case (SOC).  See Manlincon, 12 Vet. App. at 240.  However, this issue will be returned to the Board only if the Veteran then files a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD with depression.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).    

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


